                                         Case 5:20-cv-05799-LHK Document 236 Filed 09/29/20 Page 1 of 2




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                              UNITED STATES DISTRICT COURT
                                   9                         NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11   NATIONAL URBAN LEAGUE, and
                                       others,                                         Case No. 20-cv-05799 LHK
                                  12
Northern District of California
 United States District Court




                                                    Plaintiffs,                        ORDER CONCERNING
                                  13                                                   DEFENDANTS’ SEPTEMBER 29
                                               v.                                      PRIVILEGE LOG
                                  14
                                       WILBUR L. ROSS, JR., and others,
                                  15
                                                    Defendants.
                                  16
                                  17
                                  18
                                             This order addresses the privilege log and declaration of Brian D. DiGiacomo filed
                                  19
                                       today by defendants at ECF 232.
                                  20
                                             1. As to three entries, the log asserts a privilege of “Attorney Client” and
                                  21
                                                “Attorney-Work Product.” For those entries, the log does not detail the author,
                                  22
                                                sender, and recipients of the communication. No attorney is identified. This is
                                  23
                                                not sufficient information for the other parties and the Court to assess the
                                  24
                                                asserted privilege. Fed. R. Civ. P. 26(b)(5)(A)(ii). Accordingly, by 2:00 p.m.
                                  25
                                                Pacific time today, defendants must file a replacement privilege log that
                                  26
                                                identifies the attorney(s) that rendered the legal advice, the author of the
                                  27
                                                document, and all senders and recipients of the communication.
                                  28
                                         Case 5:20-cv-05799-LHK Document 236 Filed 09/29/20 Page 2 of 2




                                   1         2. By 3:00 p.m. Pacific time today, plaintiffs must file any objection to the
                                   2            September 29 privilege log and privileges asserted by defendants on that log.
                                   3            Defendants may file a reply brief, not to exceed 2 pages, by 6:00 p.m. Pacific
                                   4            time today.
                                   5         3. Defendants must submit for in camera review by the three undersigned U.S.
                                   6            Magistrate Judges the four unredacted documents identified in the September 29
                                   7            log. Those records must be made accessible in the same manner as prior in
                                   8            camera documents by 2:00 p.m. today.
                                   9         4. We will rule promptly on the asserted privileges in the September 29 log
                                  10            without need for a hearing.
                                  11         IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13   Dated: September 29, 2020                _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  14                                                  United States Magistrate Judge
                                  15
                                  16                                            ______________/S/_______________________
                                                                                      SUSAN VAN KEULEN
                                  17                                                  United States Magistrate Judge
                                  18
                                  19                                            _______________/S/______________________
                                                                                      THOMAS S. HIXSON
                                  20                                                  United States Magistrate Judge

                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
